Citation Nr: 1033064	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from November 1969 to December 1973.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland (the RO).  

In July 2010 the Veteran testified at a personal hearing which 
was chaired by the undersigned at the Board's Central Office in 
Washington D.C.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

At the July 2010 hearing, the Veteran submitted evidence directly 
to the Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The competent medical evidence of record reflects that the 
Veteran has current diagnoses of a chronic lumbar strain and mild 
osteoarthritis of the lumbar spine.  See e.g., the March 2007 VA 
examination report and x-rays dated in June 2010.  Hickson 
element (1) has been demonstrated.  

Review of the Veteran's service treatment records reflects that 
the Veteran complained of low back pain occurring for two weeks 
in October 1970.  The impression at that time was "low back 
syndrome", and the Veteran was prescribed heat, rest and a bed 
board.  Further, a February 1971 Flight physical reflects that 
the Veteran indicated a history of "back trouble", which was 
noted to be an intermittent back strain.  Accordingly, Hickson 
element (2) has been demonstrated.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, the Board notes that the Veteran's VA claims 
file is devoid of a nexus opinion, either favorable or 
unfavorable.  The March 2007 VA examiner failed to comment on 
medical nexus.  Indeed, review of the March 2007 VA examination 
request reflects that the VA examiner was advised to provide such 
an opinion.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In the present case, a remand is necessary to procure a medical 
nexus opinion concerning a possible causal relationship between 
the Veteran's diagnosed low back conditions and his in-service 
injury.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must schedule the Veteran for a 
VA orthopedic examination.  The claims file 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination and 
opinions.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the VA 
examiner should provide specify the nature 
of any current low back condition, and 
provide diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
diagnosed condition is at least as likely 
as not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active service.  The VA examiner should 
specifically address whether any currently-
diagnosed low back condition(s) is/are 
related to the Veteran's in-service injury 
in October 1970.  

A detailed rationale should be provided for 
all opinions expressed with specific 
references to the record as appropriate.  
If an opinion cannot be expressed without 
resort to speculation, discuss why such is 
the case. 

2.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this Remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

3.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

